DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17 and 21, drawn to a pipe coupling annular seal.
Group II, claim 18, drawn to a claw coupling.
Group III, claims 19-20, drawn to a method of forming a seal between two cooperating couplings.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-III lack unity of invention because even though the inventions of these groups require the technical feature of an annular seal capable of use with a coupling and including the features of claim 1 (except for the limitations related to it being for a pipe coupling), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lehmann et al. (US 2014/0300099).  Lehmann discloses an annular seal (130) for a coupling (as seen in Figs. 1C, etc.), comprising: a lower portion (i.e. the axial portion with the cavity 132) locatable within an upwardly open annular groove in said pipe coupling (as seen in Figs. 1C. etc. it is capable of such); an upper portion (i.e. the axial portion without the cavity 132) adjoining the lower portion (as seen in Figs. 1C, etc.) and having an upwardly facing abutment surface (i.e. the axial facing surface thereof); a skirt (i.e. the inner lip of 130 as seen in Figs. 1C, etc.) adjoining said upper portion circumferentially around an inner edge thereof and depending therefrom (as seen in Figs. 1C, etc.), the skirt configured for engagement over a circular upstand of said pipe coupling (as seen in Figs. 1C. etc. it is capable of such and thus configured for such), the circular upstand being located inwardly of said annular groove (as seen in Figs. 1C. etc. it is capable of such, which is all that is required as the circular upstand and annular groove are intended use limitations), wherein the skirt includes an inner side (i.e. the inner circumferential periphery of such as seen in Figs. 1C, etc.) that is configured to be positionable generally parallel with a flow path of the pipe coupling (as seen in Figs. 1C, etc. it is capable of such an intended use limitation) and an outer side (i.e. the outer circumferential surface of the lip of 130 that faces 132) that is oblique relative to the inner side (as seen in Figs. 1C, etc.), wherein the outer side is generally configured to abut with an inner side of said circular upstand or a part thereof (as seen in Figs. 1C, etc. it is capable of this intended use limitation depending on what it is installed in/with); and a stiffening ring (134) within at least said upper portion of the annular seal (as seen in Figs. 1C, etc.), wherein the stiffening ring includes an annular portion (i.e. the disk shaped portion of such) that is generally parallel with and spaced apart from the abutment surface (as seen in Figs. 1C, etc.) and at least one circumferential leg (i.e. the cylindrical portion of such) depending from said annular portion (as seen in Figs. 1C, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675